SIMPSON, J.
— The bill in this case was filed by the appellee against the appellants to reform a deed so as to correct the description of the property conveyed. Each of the respondents filed a plea attempting to set up res judicata. The pleas were set down for hearing as to their sufficiency, and, from the decree holding said pleas insufficient, this appeal is taken.
The pleas are substantially identical. A party pleading res judicata must allege all facts necessary to make the defense complete. It must be shown that the former controversy was between the same parties, that the subject-matter was the same, and that the adjudication was on the merits. Good pleading requires that the proceedings as is necessary to show the essential facts, should be set out, and courts have held' that this is essential; *325but it is at least necessary that the allegations shall clearly set out matters showing such essential facts. 16 Cyc. 289; Story’s Eq. Pl. (6th Ed.) § 791, p. 699; Beach’s Modern Eq. Pr. § 310, pp. 333, 334; 9 Ency. Pl & Pr. pp. 621, 625, and note; Da Costa v. Dibble et al., 40 Fla. 418, 24 South. 911, 913; Lyon v. Tallmadge, 14 Johns. (N. Y.) 501, 511; Pace v. Dossey, 1 Stew. 20, 22; Glasser et al. v. Meyrovitz, 119 Ala. 152, 157, 24 South. 514; McCall v. Jones, 72 Ala. 368, 371, 372,.
Under the authorities cited, the pleas were properly held to be insufficient.
The decree of the court is affirmed.
Tyson, C. J., and Denson and McClellan, JJ., concur.